             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 1 of 17



 1   RICHARD C. DALTON, LLC
 2   Richard C. Dalton (Cal. Bar No. )
     P.O. Box 358
 3
     Carencro, Louisiana 70520
 4   Telephone: (337) 371-0375
     E-Mail: rick@rickdaltonlaw.com
 5
     Counsel for Plaintiff and the Putative Class
 6
 7   [Additional Counsel Listed on Signature Page]

 8                 UNITED STATES DISTRICT COURT FOR THE
 9                   NORTHERN DISTRICT OF CALIFORNIA
                          SAN FRANCISCO DIVISION
10
11 CHRISTIAN A. DALTON,                                 CIVIL ACTION NO:
12
   Individually and on Behalf
   of All Others Similarly Situated,                    3:21-cv-00697
13
14                      Plaintiffs,
     v.
15
16 ROBINHOOD SECURITIES LLC;
   ROBINHOOD FINANCIAL LLC; AND
17
   ROBINHOOD MARKETS, INC.
18
19                      Defendants.                     JURY TRIAL DEMANDED

20         Plaintiff CHRISTIAN A. DALTON ("Dalton" or "Plaintiff"), on behalf of
21
     himself and all other similarly situated (the "Class," as defined below), alleges
22
23   as follows upon information and belief based, inter alia, upon investigation
24
     conducted by Plaintiff and his counsel, except as to those allegations pertaining to
25
26
     Plaintiff personally, which are alleged upon knowledge:

27
28                                           -1-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 2 of 17



 1                                    INTRODUCTION
 2
           1.      ROBINHOOD is an online brokerage firm.
 3
 4         2.      ROBINHOOD purposefully, willfully, and knowingly removed the
 5
     stocks Gamestop Corp. "GME"; AMC Entertainment Holdings Inc “AMC”;
 6
 7   BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed Bath & Beyond, Inc. “BBBY”;

 8   Express, Inc. “EXPR”; Koss Corporation “KOSS”; and Naked Brand Group Ltd
 9
     “NAKD” from its trading platform in the midst of an unprecedented stock rise thereby
10
11   depriving retail investors the ability to invest in the open-market and manipulate the
12
     open-market.
13
14         3.      Plaintiff and the Class were damaged because they were prevented from

15   using their accounts and making planned trades or exercising options, which would
16
     have been very lucrative.
17
18         JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT
19
           4.      This Court has subject-matter jurisdiction over this action pursuant to 28
20
21   U.S.C. § 1332(d)(2). The aggregate claims of all members of the proposed class

22   exceed $5 million, exclusive of interest and costs, and there are more than 5,000 class
23
     members. Many members of the proposed class are citizens of a state different from
24
25   Defendants.
26
           5.      This Court is the proper venue for this action because a substantial part
27
28                                              -2-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 3 of 17



 1   of the events, omissions, and acts giving rise to the claims herein occurred in this
 2
     District where ROBINHOOD is headquartered and where it provided the financial
 3
 4   services which are the subject of the present complaint.
 5
           6.     This Court has personal jurisdiction over ROBINHOOD because it is
 6
 7   headquartered in and authorized to do business and does conduct business in

 8   California, and because it has sufficient minimum contacts with this state and/or
 9
     sufficiently avails itself of the markets of this state to render the exercise of
10
11   jurisdiction by this Court permissible.
12
           7.     Intradistrict assignment to the San Francisco Division is appropriate
13
14   because substantial part of the events or omissions which give rise to the claims

15   asserted herein occurred in this Division, including that Defendants reside in this
16
     Division.
17
18                                        PARTIES
19
           8.     Plaintiff, CHRISTIAN A. DALTON, resides in Carencro, Louisiana and
20
21   is a user of the ROBINHOOD platform.

22         9.     Defendant ROBINHOOD MARKETS, INC. ("ROBINHOOD" or the
23
     "Company") is a financial services company headquartered in Menlo Park, California.
24
25   ROBINHOOD is a trading app and platform that lets investors trade stocks, options,
26
     exchange-traded funds and cryptocurrency.
27
28                                             -3-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 4 of 17



 1         10.    ROBINHOOD FINANCIAL LLC and ROBINHOOD SECURITIES,
 2
     LLC are wholly-owned subsidiaries of ROBINHOOD Markets, Inc.
 3
 4         11.    ROBINHOOD MARKETS, INC., ROBINHOOD FINANCIAL LLC,
 5
     AND ROBINHOOD SECURITIES, LLC are collectively referred to as
 6
 7   ROBINHOOD and/or "Defendants".

 8                               STATEMENT TO FACTS
 9
           12.    ROBINHOOD is a U.S.-based financial services company headquartered
10
11   in Menlo Park, California. The company offers a mobile app and website that offers
12
     people the ability to invest in stocks, ETFs, and options through ROBINHOOD
13
14   Financial and crypto trading through ROBINHOOD Crypto. ROBINHOOD operates

15   a website and mobile apps for iPhone, Apple Watch, and Android. The company has
16
     no storefront offices and operates entirely online.
17
18         13.    ROBINHOOD is a FINRA1-approved broker-dealer, registered with the
19
     U.S. Securities and Exchange Commission ("SEC"), and is a member of the Securities
20
21   Investor Protection Corporation.

22         14.    ROBINHOOD has 10 million users.
23
           15.    ROBINHOOD is an online brokerage firm. Its customers place securities
24
25   trades through the firm's website, by using a web-based application (or "app").
26
     ROBINHOOD permits customers to purchase and sell securities, including futures
27
28                                            -4-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 5 of 17



 1
     contracts.
 2
 3         16.    ROBINHOOD has experienced significant growth as a relatively new

 4   online brokerage firm.
 5
           17.    In 2019, ROBINHOOD raised $323 million in funding at a $7.6 billion
 6
 7   valuation. The firm markets itself primarily to younger investors and claims over 10
 8
     million users of its trading app.
 9
10         18.    On or about March 23, 2016, ROBINHOOD's official Twitter account

11   stated: "Let the people trade." They have since disregarded their mantra and have
12
     blocked access for millions of its customers to trade particular securities.
13
14         19.    On or around January 22, 2021, stocks in Gamestop Corp. "GME";
15
     began to rise.
16
17         20.    At that time, ROBINHOOD allowed retail investors to trade GME on the

18   open market.
19
           21.    On or about January 28, 2021, ROBINHOOD deprived Plaintiff and the
20
21   members of the Class the ability to use its services by intentionally, abruptly,
22
     purposefully, willfully and knowingly preventing the legitimate trading of Gamestop
23
24
     Corp. “GME”; AMC Entertainment Holdings Inc “AMC”; BlackBerry Ltd “BB”;

25   Nokia Oyj “NOK”; Bed Bath & Beyond, Inc. “BBBY”; Express, Inc. “EXPR”; Koss
26
     Corporation “KOSS”; and Naked Brand Group Ltd “NAKD” from their app.
27
28                                             -5-
               Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 6 of 17



 1
     Meaning, retail investors could no longer invest, day trade or even search for the
 2
 3   stocks on ROBINHOOD's app.

 4            22.    Upon information and belief, Defendants’ actions were done
 5
     purposefully, knowingly and intentionally to manipulate the market for the benefit of
 6
 7   people and financial intuitions other than Defendants’ own client investors.
 8
              23.   Since pulling the stocks from their app, Defendants’ have manipulated
 9
10   the stock prices to go both up and down, depriving its client investors of potential

11   gains.
12
              24.   Additionally, Defendants deprived its client investors the ability to
13
14   "short" the stocks while day trading.
15
              25.    The Defendants have completely blocked its client investors from
16
17   purchasing the aforementioned stocks for no legitimate reason, thereby depriving its

18   client investors the benefits of Defendants’ services.
19
              26.   The Financial Industry Regulatory Authority ("FINRA"), which governs
20
21   brokers like ROBINHOOD, espouses rule 5310 regarding "Best Execution and
22
     Interpositioning." Rule 5310.01 requires that ROBINHOOD "must make every effort
23
24
     to execute a marketable customer order that it receives promptly and fully." By failing

25   to respond at all to its client investors' placing timely trades and outright blocking its
26
     clients investors from trading in stocks, the Defendants have breached their duty and
27
28                                              -6-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 7 of 17



 1
     obligations to its client investors and caused substantial losses due solely to the
 2
 3   Defendants’ intentional acts.

 4          27.    Upon information and belief, ROBINHOOD is pulling securities like
 5
     Gamestop Corp. “GME”; AMC Entertainment Holdings Inc “AMC”; BlackBerry Ltd
 6
 7   “BB”; Nokia Oyj “NOK”; Bed Bath & Beyond, Inc. “BBBY”; Express, Inc.
 8
     “EXPR”; Koss Corporation “KOSS”; and Naked Brand Group Ltd “NAKD,” from
 9
10   its platform in order to prevent its client investors the ability to trade the stocks in the

11   open market, thereby, slowing growth which in turn helped benefit individuals and
12
     institutions who are not clients of ROBINHOOD but are ROBINHOOD’s large
13
14   institutional investors or potential investors.
15
            28.    On January 28, 2021, Plaintiff used his ROBINHOOD app and was
16
17   unable to purchase “GME” stock as planned for that day but was limited to only

18   selling the stocks that Defendants’ unlawfully blocked from purchasing. At times,
19
     some members of the Class could not find the stocks on the ROBINHOOD app,
20
21   although all of these stocks are publicly traded companies available on other
22
     platforms.
23
24
            29.    Thus, Plaintiff and members of the Class lost out on earning and profit

25   opportunities.
26
27
28                                               -7-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 8 of 17



 1
                                   CLASS ALLEGATIONS
 2
 3         30.    Plaintiff brings this action individually and on behalf of a Class, defined

 4   as "All customers of ROBINHOOD's trading platform." Excluded from the Class are
 5
     Defendants, and any of their officers, directors, and employees, and their legal
 6
 7   representatives, heirs, successors, or assigns.
 8
           31.    This action is properly maintainable as a class action because: (1) The
 9
10   Class is so numerous that joinder of all members is impracticable; (2) There are

11   questions of law and fact which are common to the Class including, whether the
12
     Defendants violated various laws or were fraudulent or negligent, and whether the
13
14   Class is entitled to damages, as a result of Defendants' wrongful conduct; (3) Plaintiff
15
     is committed to prosecuting this action and has retained competent counsel
16
17   experienced in litigation of this nature; (4) Plaintiff's claims are typical of the claims

18   of other members of the Class and Plaintiff has the same interests as the other
19
     members of the Class, such that Plaintiff will fairly and adequately represent the
20
21   Class; (5) the prosecution of separate actions by individual members of the Class
22
     would create a risk of inconsistent or varying adjudications with respect to individual
23
24   members of the Class which would establish incompatible standards of conduct for

25   Defendants, or adjudications with respect to individual members of the Class which
26
     would, as a practical matter, be dispositive of the interests of other members not
27
28                                              -8-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 9 of 17



 1
     parties to the adjudications or substantially impair or impede their ability to protect
 2
 3   their interests; and (6) a class action is superior to all other available methods for the

 4   fair and efficient adjudication of this controversy since joinder of all members is
 5
     impracticable. Furthermore, as the damages suffered by individual Class members
 6
 7   may be relatively small, the expense and burden of individual litigation make it
 8
     impossible for members of the Class to individually redress the wrongs done to them.
 9
10   There will be no difficulty in the management of this action as a class action.

11                                  CAUSES OF ACTION
12
                  FIRST CAUSE OF ACTION – FRAUD AND DECEIT
13
14         32.    Plaintiff hereby incorporates all of the foregoing paragraphs.
15
           33.    Upon information and belief, Defendants' conduct constitutes fraud
16
17   against Plaintiff and the members of the Class. Defendants, directly or through their

18   agents and employees, prevented Plaintiff and the members of the Class the ability
19
     to use the ROBINHOOD app to buy Gamestop Corp. “GME”; AMC Entertainment
20
21   Holdings Inc “AMC”; BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed Bath &
22
     Beyond, Inc. “BBBY”; Express, Inc. “EXPR”; Koss Corporation “KOSS”; and
23
24   Naked Brand Group Ltd “NAKD,” stocks for no other legitimate reason but to

25   manipulate the stock prices to decline. Defendants intended to defraud Plaintiff and
26
     the Class by concealing that the service would block the legitimate buying and selling
27
28                                              -9-
            Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 10 of 17



 1
     of the aforementioned stocks; complete access to their accounts; or make trades
 2
 3   and/or the ability to access their funds to transfer to another brokerage firm in order

 4   to make legitimate and lawful day trades.
 5
           34. Plaintiff and the Class justifiably relied on the Defendants representations
 6
 7   and would not have invested in the ROBINHOOD app and services had they known
 8
     that the Defendants would prevent them from legitimate day trading and access to
 9
10   their funds. As a result, Plaintiff and the members of the Class sustained damages.

11         35.    Defendants, directly and indirectly,      made     substantially similar
12
     misrepresentations and material omissions to Plaintiff and each member of the Class.
13
14         36.    On information and belief, Defendants were aware of the fraudulent
15
     nature of their actions which caused Plaintiff and members of the Class damages.
16
17         37.    As a result of Defendants' wrongful conduct, Plaintiff and the members

18   of the Class have suffered and continue to suffer economic losses and other general
19
     and specific damages.
20
21         38.    Defendants' acts were done maliciously, oppressively, and with intent
22
     to defraud, and Plaintiff and the Class are entitled to punitive and exemplary damages
23
24
     in an amount to be shown according to proof at the time of trial.

25               SECOND CAUSE OF ACTION – VIOLATION OF CLRA
26
           39.    Plaintiff incorporates by reference each and every allegation contained
27
28                                            -10-
              Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 11 of 17



 1
     above.
 2
 3         40.    The acts and practices of Defendants as described above were intended

 4   to deceive Plaintiff and the Class as described herein and have resulted in harm to
 5
     Plaintiff and the Class.
 6
 7         41.    The actions violated and continue to violate the California Consumer
 8
     Legal Remedies Act (CLRA) in at least the following aspects:
 9
10                a.       In violation of Section 1770(a)(5) of the CLRA, Defendants' acts

11   and practices constitute representations that the services have characteristics, uses or
12
     benefits, which they do not.
13
14                b.       In violation of Section 1770(a)(7) of the CLRA, Defendants' acts
15
     and practices constitute representations that the services are of a particular quality,
16
17   which they are not.

18         42.    By committing the acts alleged above, Defendants have violated the
19
     CLRA.
20
21         43.    Pursuant to California Civil Code § 1780(a) Plaintiff and the Class are
22
     entitled to an order enjoining the above-described wrongful acts and practices of
23
24
     Defendants, restitution, an order awarding the payment of costs and attorneys' fees,

25   and any other relief deemed appropriate and proper by the Court under California
26
     Civil Code § 1780.
27
28                                             -11-
           Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 12 of 17



 1
              THIRD CAUSE OF ACTION – DECLARATORY RELIEF
 2
 3   44.Plaintiff incorporates by reference each and every allegation contained above

 4     45. An actual controversy has arisen and now exists between Plaintiff and the
 5
       Defendants. As described above, Plaintiff contends that Defendants' conduct
 6
 7                            violated certain rights and duties.
 8
     46. A judicial determination of these issues and of the respective rights and duties
 9
10     of Plaintiff and Defendants is necessary and appropriate at this time under the

11    circumstances, including, but not limited to, a determination of any question of
12
     interpretation and validity of the written agreements between the parties and the
13
14                          Defendants attempts to limit liability.
15
      47.Plaintiff seeks a judicial determination of the duties Defendants owe to their
16
17     users, their duty to operate reliable services, and their duty not to prevent the

18    trading of Gamestop Corp. “GME”; AMC Entertainment Holdings Inc “AMC”;
19
      BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed Bath & Beyond, Inc. “BBBY”;
20
21   Express, Inc. “EXPR”; Koss Corporation “KOSS”; and Naked Brand Group Ltd
22
                                          “NAKD.”
23
24    48.Plaintiff seeks a judicial determination of the rights of Plaintiff and the class

25                         under the circumstance alleged herein.
26
               FOURTH CAUSE OF ACTION – VIOLATION OF UCL
27
28                                            -12-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 13 of 17



 1
            49.    Plaintiff incorporates by reference each of the preceding paragraphs as
 2
 3   if fully set forth herein.

 4          50.    California's Unfair Competition Law (Cal. Bus. & Prof. Code § 17200,
 5
     et seq.) is designed to protect consumers from unlawful, unfair, or fraudulent business
 6
 7   acts or practices, including the use of any deception, fraud, false pretense,
 8
     misrepresentation, or the concealment, suppression, or omission of any material fact.
 9
10          51.   Defendant has engaged, and continues to engage, in unfair business

11   practices with regard to its services, as alleged herein. Defendants' conduct is not
12
     outweighed by any countervailing benefits to consumers.
13
14          52.    Defendants' conduct is also fraudulent. Defendants prevented Plaintiff
15
     and members of the Class from trading Gamestop Corp. “GME”; AMC Entertainment
16
17   Holdings Inc “AMC”; BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed Bath &

18   Beyond, Inc. “BBBY”; Express, Inc. “EXPR”; Koss Corporation “KOSS”; and
19
     Naked Brand Group Ltd “NAKD” and prevented users from accessing their accounts
20
21   and their actual investment funds.
22
            53.    Defendants' conduct and the harm it caused, and continues to cause, is
23
24
     not    reasonably avoidable by Plaintiff and the Class members. Defendants

25   intentionally prevented Plaintiff and the Class members from making legitimate
26
     trades in the Gamestop Corp. “GME”; AMC Entertainment Holdings Inc “AMC”;
27
28                                            -13-
            Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 14 of 17



 1
     BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed Bath & Beyond, Inc. “BBBY”;
 2
 3   Express, Inc. “EXPR”; Koss Corporation “KOSS”; and Naked Brand Group Ltd

 4   “NAKD,” stocks.
 5
           54.    Had Plaintiff and the Class members known that the Defendants' would
 6
 7   intentionally prevent them from trading Gamestop Corp. “GME”; AMC
 8
     Entertainment Holdings Inc “AMC”; BlackBerry Ltd “BB”; Nokia Oyj “NOK”; Bed
 9
10   Bath & Beyond, Inc. “BBBY”; Express, Inc. “EXPR”; Koss Corporation “KOSS”;

11   and Naked Brand Group Ltd “NAKD,” and/or access to their accounts and actual
12
     investment funds, then they would not have used the Defendants’ services.
13
14         55.    Defendant's conduct is also unlawful, and violates FINRA rules
15
     requiring them to make required disclosures to consumers and not to make false and
16
17   misleading advertising, as alleged herein.

18         56.    Defendants' unfair, fraudulent, and unlawful business practices directly
19
     and proximately caused damages to Plaintiff and the Class members.
20
21         57.    Pursuant to Cal. Bus. & Prof. Code § 17203, Plaintiff seeks an order:
22
     (a) requiring Defendants to cease the deceptive and unfair business practices alleged
23
24
     herein; (b) requiring Defendant to restore to Plaintiff and the Class members any

25   money acquired by means of the deceptive and unfair business practices
26
     (restitution); and (c) awarding reasonable costs and attorneys' fees pursuant to Cal.
27
28                                           -14-
             Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 15 of 17



 1
     Civ. Code § 1021.5.
 2
 3         FIFTH CAUSE OF ACTION – BREACH OF FIDUCIARY DUTY

 4          58.    Plaintiff incorporates by reference each of the preceding paragraphs as
 5
     if fully set forth herein.
 6
 7          59.    Defendants as brokers owe a fiduciary duty to their investors, including
 8
     Plaintiff and the members of the Class. Plaintiff and the members of the Class are
 9
10   customers of Defendants and they trusted Defendants to provide the services the

11   Defendants advertised and promised.
12
            60.    The fiduciary duty arising from the relationship between Plaintiff and the
13
14   members of the Class and Defendants was breached by the Defendants' intentionally
15
     preventing the Plaintiff and members of the Class from trading Gamestop Corp.
16
17   “GME”; AMC Entertainment Holdings Inc “AMC”; BlackBerry Ltd “BB”; Nokia Oyj

18   “NOK”; Bed Bath & Beyond, Inc. “BBBY”;                 Express, Inc. “EXPR”; Koss
19
     Corporation “KOSS”; and Naked Brand Group Ltd “NAKD” and access to their
20
21   accounts and actual investment funds.
22
            61.    Defendants breached their fiduciary duties directly and proximately
23
24   caused damage to Plaintiff and the members of the Class.

25
26
27
28                                             -15-
            Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 16 of 17



 1
                                    PRAYER FOR RELIEF
 2
 3         WHEREFORE, Plaintiff, on behalf of himself and the members of the Class,

 4   demands a jury trial and prays for judgment as follows:
 5
           A.     For a declaration of the rights and duties of the parties;
 6
 7         B.     For a declaratory judgment that Defendants' actions complained herein
 8
     are violations of the laws set forth herein;
 9
10         C.     Preliminarily and permanently enjoining Defendants from violating their

11   duties and the rights of Plaintiffs as alleged herein;
12
           D.     Declaring this action to be a proper class action and certifying Plaintiff
13
14   as the Class Representative;
15
           E.     Awarding Plaintiff and the other members of the Class compensatory
16
17   damages against all Defendants, jointly and severally, for all damages sustained asa

18   result of Defendants' wrongdoing, in an amount to be proven at trial, including
19
     interest thereon;
20
21         F.     Awarding punitive damages and restitution where available;
22
           G.     Awarding Plaintiff and the other members of the Class pre-judgment and
23
24   post-judgment interest, as well as reasonable attorneys' fees, expert witness fees, and

25   other costs and disbursements; and
26
           H.     Awarding Plaintiff and the other members of the Class such other and
27
28                                             -16-
            Case 4:21-cv-00697-KAW Document 1 Filed 01/28/21 Page 17 of 17



 1
     further relief as the Court may deem just and proper.
 2
 3                                   JURY DEMAND

 4         62.   Plaintiff and members of the Class hereby demand a trial by jury.
 5
     Dated: January 28, 2020
 6
 7                                         RESPECTFULLY SUBMITTED:
 8
                                           BY: /s/ Richard C. Dalton
 9
                                           Richard C. Dalton
10                                         Texas Bar No. 24033539
                                           Louisiana Bar No. 23017
11
                                           California Bar No. 268598
12                                         P.O. Box 358
13                                         Carencro, Louisiana 70520
                                           rick@rickdaltonlaw.com
14                                         (337) 371-0375
15
                                           ATTORNEY FOR PLAINTIFF
16
17
18
19
20
21
22
23
24
25
26
27
28                                           -17-
